UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee a a ee ee x
UNITED STATES OF AMERICA : O4cr1110 (DLC)
licv1556 (DLC)
“Vo
ANGELO DIPIETRO, : ORDER
Defendant.
mr ee x

DENISE COTE, District Judge:

On March 29, 2021, Angelo DiPietro’s October 19, 2020
petition for a writ of habeas corpus was denied. Despite the
denial of the petition, DiPietro and the Government agreed that
he must be resentenced on the § 924(c) conviction challenged in
the petition due to the vacatur of his prior § 924(c) conviction
in another case. In an Order of March 29, 2021, DiPietro and
the Government were instructed to advise the Court whether they
wished to proceed with immediate resentencing on the § 924 (c)
conviction, or whether further proceedings should be stayed
pending the resolution of any appeal of this Court’s decision
denying DiPietro’s petition for a writ of habeas corpus. In
response to that Order, the parties advised the Court that they
wished to proceed with immediate resentencing. On April 9, the
Court issued an Order scheduling resentencing, and on April 29,
the parties advised the Court that DiPietro wishes to be

resentenced in an in court proceeding. They further indicated

 
that DiPietro wishes to be resentenced on his §$ 924 (c)
conviction alone and waives his right to a plenary resentencing.
It is hereby

ORDERED that resentencing is scheduled for May 20, 2021 at
10 am. The resentencing shall occur in person in Courtroom 18B,
500 Pearl Street.

IT IS FURTHER ORDERED that any defense submission regarding
resentencing shall be due May 6 and the Government’s reply shall
be due May 13.

IT IS FURTHER ORDERED that the Court will confirm at the
proceeding whether DiPietro waives a plenary resentencing. This
will include inguiring that DiPietro understands the following:
should his appeal from the March 29, 2021 denial of his § 2255
petition be denied, there will be no further opportunity for a
plenary resentencing.

TP IS FURTHER ORDERED that, in light of the ongoing COVID-
19 pandemic, all individuals seeking entry to 500 Pearl Street
must complete a questionnaire and have their temperature taken
before being allowed entry into the courthouse. To gain entry
to 500 Pearl Street, follow the instructions provided here:

https: //www.nysd.uscourts.gov/sites/default/files/2020—-
10/OR$20Sign%20-%20Public Media v.5.pdf

TT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse. Individuals

 
also must wear either one N95 mask or two face masks that cover
the person’s nose and mouth at ali times in the courthouse
unless the Court authorizes their removal. Bandannas, gaiters,
and masks with valves are not permitted.

IT IS FURTHER ORDERED that by May 13, 2021, defense counsel
must advise the Court of how many spectators will attend the
proceeding. The parties must advise the Court by the same date
how many individuals will be seated at counsel’s tables.
Special accommodations may need to be made if more than ten
spectators are expected to attend, or more than three
individuals are expected to be seated at each counsel’s table.

IT IS FURTHER ORDERED that members of the press and family
members who are not able to attend the in court proceeding may
listen to it through a telephone link by calling 888-363-4749
and using access code 4324948.

Dated: New York, New York
April 30, 2021

NiSE COTE
United States District Judge

i

 
